Citation Nr: 1627792	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-38 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected spinal disability and radiculopathy.

2.  Entitlement to service connection for a right shoulder disability, claimed as secondary to a service-connected left shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the right hand, to include one or more fingers of the right hand.


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1971, from February 2003 to July 2004.  The Veteran died in June 2016.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) for San Juan, Puerto Rico.

The Veteran's surviving spouse recently filed a VA Form 21-534EZ in June 2016, applying for death pension and accrued benefits. This form may also be deemed to make a request to substitute for the Veteran and continue pursuit of his pending appeals.  Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary; VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.

The June 2016 filing of a VA Form 21-534EZ is considered a pending request for substitution as well as a request for death pension and accrued benefits.  38 C.F.R. § 3.1010(c)(2).  The question of whether a substitution for the Veteran as the appellant may be established has not been formally addressed by the RO, as of this time.  Such a determination by the RO is required before the Board may proceed with recognition of any substitution for the Veteran.  See 38 C.F.R. § 3.1010(e) (effective October 6, 2014) ("the agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals").  The RO must provide written notification of the granting or denial of a request to substitute to the person who filed the request, together with notice in accordance with § 3.103(b)(1).  See 38 C.F.R. § 3.1010(e)(1).  An accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010).  A recent Court case has held that VA must comply with its own procedures related to applications for substituted claims.  Reliford v. McDonald, 27 Vet. App. 297 (2015).

The issue of determining and resolving the request for substitution (or pursuit of claims for accrued benefits) has been raised by the record in a June 2016 filing of a VA Form 21-534EZ, but has not been resolved by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In June 2016, VA received notice that the Veteran died earlier that month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran, who was the appellant in this case, died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claims originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


